The writ of error presents no substantial error in the record sufficient to warrant reversal of the judgment, therefore the judgment should be and is hereby affirmed on the authority of the following decisions heretofore rendered in similar cases: City of Bradenton v. State, ex rel. Perry, 118 Fla. 838, 160 Sou. Rep. 506; State, ex rel. Suwannee River Bridge Co., v. Sholtz,119 Fla. 701, 160 Sou. Rep. 872, and cases cited therein. See also: City of Kissimmee v. State, ex rel. Ben Hur Life Association, *Page 432 121 Fla. 151, 163 Sou. Rep. 474, and State, ex rel. Crane, v. City of Lakeland, 116 Fla. 713, 156 Sou. Rep. 699, 157 Sou. Rep. 926.
Affirmed.
WHITFIELD, C.J., and TERRELL, BUFORD and DAVIS, J.J., concur.
BROWN, J., dissents.